J-S72001-14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,          :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                      Appellee         :
                                       :
                 v.                    :
                                       :
J.D.S.,                                :
                                       :
                      Appellant        :    No. 420 WDA 2013

      Appeal from the Judgment of Sentence Entered January 8, 2013
          in the Court of Common Pleas of Washington County,
          Criminal Division at No(s): CP-63-CR-0001776-2011

BEFORE: BENDER, P.J.E., SHOGAN and STRASSBURGER,* JJ.

CONCURRING MEMORANDUM BY STRASSBURGER, J.:FILED DECEMBER 24, 2014

      In my view, Appellant sufficiently preserved his challenge to the

discretionary aspects of his sentence. However, I agree with the Majority’s

conclusion that this challenge and Appellant’s other appellate issues lack

merit. Accordingly, I too would affirm the judgment of sentence. I join the

Majority Memorandum in all respects other than the waiver issue.




* Retired Senior Judge assigned to the Superior Court.